Exhibit 10.6

 

Execution Version

 

AMENDED AND RESTATED RECOURSE AGREEMENT

 

This RECOURSE AGREEMENT (this “Agreement”) is executed as of June 28, 2019, by
MACK-CALI REALTY CORPORATION, a Maryland corporation (“MCRC”), MACK-CALI REALTY,
L.P., a Delaware limited partnership (“MCRLP”) and ROSELAND RESIDENTIAL TRUST, a
Maryland real estate investment trust (“RRT”) (each of MCRC, MCRLP and RRT, a
“Responsible Party” and, collectively, the “Responsible Parties”), in favor of
RPIIA-RLA AGGREGATOR, L.L.C., a Delaware limited liability company (“RP Investor
I”), and RPIIA-RLB, L.L.C., a Delaware limited liability company (“RP Investor
II” and, together with its and RP Investor I’s respective successors and
assigns, each, a “Rockpoint Preferred Holder,” and collectively, the “Rockpoint
Preferred Holders”).

 

W I T N E S E T H:

 

A.                                    The Responsible Parties, Mack-Cali
Property Trust, a Maryland real estate investment trust (“MCPT”), Mack-Cali
Texas Property, L.P., a Texas limited partnership (“MCTP”), the Rockpoint
Preferred Holders, and Roseland Residential, L.P., a Delaware limited
partnership (the “Partnership”) have entered into that certain Preferred Equity
Investment Agreement dated June 26, 2019 (the “Investment Agreement”), pursuant
to which RP Investor I is acquiring, concurrently herewith, additional Preferred
Interests of the Partnership.

 

B.                                    In connection with the Investment
Agreement and concurrently herewith, RRT, as the general partner of the
Partnership and the Rockpoint Preferred Holders, as existing or newly admitted
limited partners of the Partnership, and, for the purposes set forth therein,
MCRLP, MCRC and the other parties named therein, are entering into that certain
Third Amended and Restated Limited Partnership Agreement of the Partnership,
dated as of the date hereof (the “Limited Partnership Agreement”).  Capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
such terms in the Limited Partnership Agreement.

 

C.                                    The Partnership directly or indirectly
owns certain real property (individually or collectively, as the context may
require, “Property,” and any Person through which the Partnership owns its
interests in such Property, a “Property Owner”), more particularly described in
the Limited Partnership Agreement.

 

D.                                    The Rockpoint Preferred Holders have
required, as conditions to their entering into the Investment Agreement, dated
February 27, 2017 (the “Preferred Equity Investment Agreement (Original),” and
the investment in the Partnership made pursuant thereto, the “Original Preferred
Investment”), among the Partnership, the Responsible Parties, MCPT, MCTP,
Roseland Residential Holding L.L.C., a Delaware limited liability company,
RPIIA-RLA, L.L.C., a Delaware limited liability company, and RP Investor II, the
Investment Agreement and the Limited Partnership Agreement, and RP Investor I
making its additional investment in the Partnership (such additional investment,
together with the Original Preferred Investment, the “Preferred Investment”),
that (i) the Responsible Parties, jointly and severally, unconditionally
guarantee the payment and performance to the Rockpoint Preferred Holders of the
Recourse Obligations (as herein defined) and (ii) the Responsible Parties agree
and the Responsible Parties have agreed, to

 

--------------------------------------------------------------------------------



 

enter into this Agreement with the Rockpoint Preferred Holders, in order to
amend and restate that certain Recourse Agreement dated as of March 10, 2017 by
and among certain of the parties hereto.

 

E.                                     The Responsible Parties own direct or
indirect interests in the Partnership, and the Responsible Parties will directly
benefit from the Preferred Investment by RP Investor I in the Partnership.

 

NOW, THEREFORE, as an inducement to the Rockpoint Preferred Holders to enter
into the Investment Agreement and the Limited Partnership Agreement and to RP
Investor I making the Preferred Investment, and for other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:

 

ARTICLE 1
NATURE AND SCOPE OF GUARANTY

 

Section 1.1                                   Guaranty of Obligations.

 

(a)                                 Each Responsible Party hereby irrevocably
and unconditionally guarantees to the Rockpoint Preferred Holders and their
successors and assigns the payment and performance of the Recourse Obligations,
as and when the same shall be due and payable, whether by lapse of time, by
acceleration of maturity or otherwise.  Each Responsible Party hereby
irrevocably and unconditionally covenants and agrees that it is liable for the
Recourse Obligations as a primary obligor.

 

(b)                                 As used herein, the term “Recourse
Obligations” means any Losses (as herein defined) actually incurred or suffered
by the Rockpoint Preferred Holders and their permitted assignees arising out of
or in connection with any of the following actions, in each case taken or not
taken, as the case may be, by the Partnership, any Property Owner, any
Responsible Party or any of their respective Controlled Affiliates (as defined
below), agents, contractors or anyone acting at the direction of any of the
foregoing (collectively, the “RR Parties” and each a “RR Party”), and in each
case whether occurring before or after the date hereof:  (i) distributions,
payments or transfers of, or the failure to make distributions, payments or
transfers of, Available Cash, Class A Capital Event Cash Flow, or Class B
Capital Event Cash Flow, or the Property or any portion thereof, (ii) the
failure to make any Purchase Payment, redemption payment, payment in respect of
any indemnity obligation under the Limited Partnership Agreement, or any payment
in connection with the dissolution of the Partnership, or the purchase of
Rockpoint REIT Interests or Partnership Interests when due, or (iii) the failure
to honor any Conversion Election made by a Rockpoint Preferred Holder, in any
case that is a breach of the Limited Partnership Agreement that has not been
cured before the expiration of any applicable notice and cure periods set forth
in the Limited Partnership Agreement.

 

(c)                                  As used herein, the term “Losses” means the
Available Cash, Class A Capital Event Cash Flow, or Class B Capital Event Cash
Flow, or the value of any Security or Property or any portion thereof, or the
amount of any Purchase Payment, redemption payment, payment in respect of any
indemnity obligation under the Limited Partnership Agreement, or any payment in
connection with the dissolution of the Partnership or the purchase of Rockpoint
REIT interests or Partnership Interests, which, if not for a breach of the
Limited Partnership Agreement

 

2

--------------------------------------------------------------------------------



 

by the Partnership, RRT or any other RR Party, would have been, or would have
been required to have been, distributed, paid or transferred to (or imputed to
the capital account of) the Rockpoint Preferred Holders or REIT Owners under the
terms of the Limited Partnership Agreement, as well as reasonable attorneys’
fees and other out-of-pocket expenses incurred in connection with investigating,
enforcing or defending any right hereunder and/or breach hereof.

 

(d)                                 Notwithstanding anything to the contrary in
this Agreement or in any of the other Transaction Documents, the Rockpoint
Preferred Holders shall not be deemed to have waived any right which the
Rockpoint Preferred Holders may have under Section 506(a), 506(b), 1111(b) or
any other provisions of the Bankruptcy Code to file a claim for the full amount
of the Preferred Investment.

 

Section 1.2                                   Termination of Guaranty.  The
obligations and liability of the Responsible Parties, and the rights of the
Rockpoint Preferred Holders to assert a claim against the Responsible Parties
for performance and payment of the Recourse Obligations, shall terminate
following:  (i) conversion by the Rockpoint Preferred Holders of their Preferred
Units to Common Units pursuant to the terms of the Limited Partnership
Agreement; or (ii) the redemption or purchase of the Rockpoint Preferred
Holders’ Preferred Interests in the Partnership, directly or indirectly, by the
Partnership or the Responsible Parties pursuant to the Limited Partnership
Agreement, in which, following such redemption or purchase, the Rockpoint
Preferred Holders no longer hold Preferred Units, directly or indirectly. 
Notwithstanding the foregoing, any Recourse Obligations that arose prior to such
termination and that remain outstanding, shall continue as the valid obligations
and liabilities of the Responsible Parties until satisfied in full.

 

Section 1.3                                   Nature of Guaranty.  This
Agreement is an irrevocable, absolute, continuing guaranty of payment and
performance of the Recourse Obligations and not a guaranty of collection.  This
Agreement may not be revoked by any Responsible Party and shall continue to be
effective with respect to any Recourse Obligations arising or created after any
attempted revocation by any Responsible Party.  The fact that at any time or
from time to time the Recourse Obligations may be increased or reduced shall not
release or discharge the obligation of any Responsible Party to the Rockpoint
Preferred Holders with respect to the Recourse Obligations.  This Agreement may
be enforced by the Rockpoint Preferred Holders, and any subsequent holder of the
Preferred Interests of the Rockpoint Preferred Holders under the Limited
Partnership Agreement, and shall not be discharged by the assignment or
negotiation of all or part of any such Preferred Interests.

 

Section 1.4                                   Recourse Obligations Not Reduced
by Offset.  The Recourse Obligations and the liabilities and obligations of the
Responsible Parties to the Rockpoint Preferred Holders hereunder are joint and
several obligations of the Responsible Parties, and shall not be reduced,
discharged or released because or by reason of any existing or future offset,
claim or defense of the Partnership or any other party against the Rockpoint
Preferred Holders or against payment of the Recourse Obligations, whether such
offset, claim or defense arises in connection with the Recourse Obligations (or
the transactions creating the Recourse Obligations) or otherwise.

 

Section 1.5                                   Payment By Responsible Parties. 
If all or any part of the Recourse Obligations is or shall give rise to a
monetary obligation, and such monetary obligation shall not be punctually paid
when due under the terms of the Limited Partnership Agreement, whether at

 

3

--------------------------------------------------------------------------------



 

demand, maturity, acceleration or otherwise, the Responsible Parties shall,
immediately upon demand by the Rockpoint Preferred Holders and without
presentment, protest, notice of protest, notice of non-payment, notice of
intention to accelerate the maturity, notice of acceleration of the maturity or
any other notice whatsoever, all such notices being hereby waived by the
Responsible Parties, pay in lawful money of the United States of America, the
amount due on the Recourse Obligations to the Rockpoint Preferred Holders or
REIT Owners at the Rockpoint Preferred Holders’ address as set forth herein. 
Such demand(s) may be made at any time coincident with or after the time for
payment of all or part of the Recourse Obligations and may be made from time to
time with respect to the same or different items of Recourse Obligations.  Such
demand shall be deemed made, given and received in accordance with the notice
provisions hereof.

 

Section 1.6                                   No Duty To Pursue Others.  It
shall not be necessary for the Rockpoint Preferred Holders (and the Responsible
Parties hereby waive any rights which the Responsible Parties may have to
require the Rockpoint Preferred Holders), in order to enforce the obligations of
the Responsible Parties hereunder, first to (i) institute suit or exhaust its
remedies against the Partnership or others liable for the outstanding Preferred
Interests or the Recourse Obligations or any other Person, (ii) enforce the
Rockpoint Preferred Holders’ rights after an Event of Default, (iii) enforce the
Rockpoint Preferred Holders’ rights against any other guarantors of the Recourse
Obligations, (iv) join the Partnership or any others liable on the Recourse
Obligations in any action seeking to enforce this Agreement, (v) exhaust any
remedies available to the Rockpoint Preferred Holders under any of the
Transaction Documents, or (vi) resort to any other means of obtaining payment of
the Recourse Obligations.  The Rockpoint Preferred Holders shall not be required
to mitigate damages or take any other action to reduce, collect or enforce the
Recourse Obligations; provided, that any amounts on account of the Recourse
Obligations received by the Rockpoint Preferred Holders from sources other than
the Responsible Parties shall reduce the liability of the Responsible Parties
for the Recourse Obligations by such amounts received, including, without
limitation, pursuant to the provisions of the Limited Partnership Agreement.

 

Section 1.7                                   Waivers.  Except as otherwise
provided herein or with respect to any notice and cure periods set forth herein
or in the Limited Partnership Agreement, each Responsible Party agrees to the
provisions of the Transaction Documents and hereby waives notice of
(i) acceptance of this Agreement, (ii) any amendment of the Investment
Agreement, the Limited Partnership Agreement or any other Transaction Document,
(iii) the execution and delivery by any Responsible Party, or any of their
respective Affiliates, and the Rockpoint Preferred Holders of any other
agreement or of the execution and delivery by any Responsible Party, or any of
their respective Affiliates, of any other document arising under the Transaction
Documents or in connection with any Property, (iv) the occurrence of (A) any
breach by any Responsible Party, or any of their respective Affiliates, of any
of the terms or conditions of the Investment Agreement or the Limited
Partnership Agreement or any of the other Transaction Documents, or (B) an Event
of Default, (v) the Rockpoint Preferred Holders’ transfer or disposition of the
Recourse Obligations, or any part thereof, (vi) the enforcement of the Rockpoint
Preferred Holders’ rights under the Investment Agreement or the Limited
Partnership Agreement, (vii) protest, proof of non-payment or default by RRT or
MCRLP, or (viii) any other action at any time taken or omitted by the Rockpoint
Preferred Holders and, generally, all demands and notices of every kind in
connection with this Agreement, the Investment Agreement, the Limited
Partnership Agreement, any documents or agreements evidencing, securing or
relating to any of the Recourse Obligations and/or the obligations hereby
guaranteed.

 

4

--------------------------------------------------------------------------------



 

Section 1.8                                   Payment of Expenses.  The
Responsible Parties shall, promptly upon demand by the Rockpoint Preferred
Holders, pay the Rockpoint Preferred Holders all reasonable out-of-pocket costs
and expenses (including court costs and reasonable attorneys’ fees) incurred by
the Rockpoint Preferred Holders in the enforcement hereof or the preservation of
the Rockpoint Preferred Holders’ rights hereunder, together with interest
thereon at the rate of 18% per annum, compounded monthly, from the fifteenth
(15th) business day after the date requested in writing by the Rockpoint
Preferred Holders until the date of payment to the Rockpoint Preferred Holders. 
The covenant contained in this Section shall survive the payment and performance
of the Recourse Obligations.

 

Section 1.9                                   Effect of Bankruptcy.  In the
event that pursuant to any insolvency, bankruptcy, reorganization, receivership
or other debtor relief law or any judgment, order or decision thereunder, the
Rockpoint Preferred Holders must rescind or restore any payment or any part
thereof received by the Rockpoint Preferred Holders in satisfaction of the
Recourse Obligations, as set forth herein, any prior release or discharge from
the terms of this Agreement given to any Responsible Party by the Rockpoint
Preferred Holders to the extent of such sums rescinded or restored shall be
without effect and this Agreement shall remain (or shall be reinstated to be) in
full force and effect.  It is the intention of the Partnership and the
Responsible Parties that a Responsible Party’s obligations hereunder shall not
be discharged except by the Responsible Parties’ performance of such obligations
and then only to the extent of such performance.

 

Section 1.10                            Waiver of Subrogation, Reimbursement and
Contribution.  Notwithstanding anything to the contrary contained in this
Agreement, each Responsible Party hereby unconditionally and irrevocably waives,
releases and abrogates any and all rights it may now or hereafter have under any
agreement, at law or in equity (including any law subrogating any Responsible
Party to the rights of the Rockpoint Preferred Holders), to assert any claim
against or seek contribution, indemnification or any other form of reimbursement
from the Partnership or any other party liable for the payment of any or all of
the Recourse Obligations, other than from the other Responsible Parties, for any
payment made by any Responsible Party under or in connection with this Agreement
or otherwise.

 

ARTICLE 2
EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING RESPONSIBLE PARTIES’ OBLIGATIONS

 

Each Responsible Party hereby consents and agrees to each of the following and
agrees that such Responsible Party’s obligations under this Agreement shall not
be released, diminished, impaired, reduced or adversely affected by any of the
following and waives any common law, equitable, statutory or other rights
(including rights to notice) which such Responsible Party might otherwise have
as a result of or in connection with any of the following:

 

Section 2.1                                   Modifications.  Any renewal,
extension, increase, modification, alteration or rearrangement of all or any
part of the Recourse Obligations, the Investment Agreement, the Limited
Partnership Agreement, or any other document, instrument, contract or
understanding between the Partnership and either the Rockpoint Preferred Holders
or any other parties pertaining to the Recourse Obligations or any failure of
the Rockpoint Preferred Holders to notify such Responsible Party of any such
action.

 

5

--------------------------------------------------------------------------------



 

Section 2.2                                   Adjustment.  Any adjustment,
indulgence, forbearance or compromise that might be granted or given by the
Rockpoint Preferred Holders to the Partnership or any Responsible Party.

 

Section 2.3                                   Condition of the Partnership or
any Responsible Party.  The insolvency, bankruptcy, arrangement, adjustment,
composition, liquidation, disability, dissolution or lack of power of the
Partnership, any Responsible Party or any other Person at any time liable for
the payment of all or part of the Recourse Obligations; or any dissolution of
the Partnership or any Responsible Party or any sale, lease or transfer of any
or all of the assets of the Partnership or any Responsible Party or any changes
in the direct or indirect shareholders, partners or members, as applicable, of
the Partnership or any Responsible Party; or any reorganization of the
Partnership or any Responsible Party.

 

Section 2.4                                   Invalidity of Recourse
Obligations.  The invalidity, illegality or unenforceability of all or any part
of the Recourse Obligations or any document or agreement executed in connection
with the Recourse Obligations for any reason whatsoever, including the fact that
(i) the Recourse Obligations or any part thereof exceeds the amount permitted by
law, (ii) the act of creating the Recourse Obligations or any part thereof is
ultra vires, (iii) the officers or representatives of the RR Parties executing
the Investment Agreement, the Limited Partnership Agreement or the other
Transaction Documents or otherwise creating the Recourse Obligations acted in
excess of their authority, (iv) the Recourse Obligations violate applicable
usury laws, (v) the Partnership or any other Person has valid defenses, claims
or offsets (whether at law, in equity or by agreement) which render the Recourse
Obligations wholly or partially uncollectible from the Partnership or such other
Person(s), (vi) the creation, performance or repayment of the Recourse
Obligations (or the execution, delivery and performance of any document or
instrument representing part of the Recourse Obligations or executed in
connection with the Recourse Obligations or given to secure the repayment of the
Recourse Obligations) is illegal, uncollectible or unenforceable, or (vii) the
Investment Agreement, the Limited Partnership Agreement or any of the other
Transaction Documents have been forged or otherwise are irregular or not genuine
or authentic, it being agreed that each Responsible Party shall remain liable
hereon to the extent set forth in this Agreement regardless of whether the
Partnership or any other Person be found not liable on the Recourse Obligations
or any part thereof by reason of any invalidity, illegality or unenforceability
of all or any part of the Recourse Obligations or any document or agreement
executed in connection with the Recourse Obligations for any reason.

 

Section 2.5                                   Other Collateral.  The taking or
accepting of any security, collateral or other guaranty, or other assurance of
payment, for all or any part of the Recourse Obligations.

 

Section 2.6                                   Care and Diligence.  The failure
of the Rockpoint Preferred Holders or any other party to exercise diligence or
reasonable care in enforcing the Recourse Obligations, including any neglect,
delay, omission, failure or refusal of the Rockpoint Preferred Holders (i) to
take or prosecute any action for the collection of any of the Recourse
Obligations, (ii) to declare an Event of Default, or (iii) to take or prosecute
any action in connection with any instrument or agreement evidencing or securing
all or any part of the Recourse Obligations.

 

Section 2.7                                   Unenforceability.  The fact that
the Recourse Obligations, or any part thereof, shall prove to be unenforceable,
it being recognized and agreed by each Responsible Party

 

6

--------------------------------------------------------------------------------



 

that such Responsible Party is not entering into this Agreement in reliance on,
or in contemplation of the benefits of, the validity or enforceability of any
Transaction Document, unless such unenforceability is the result of fraud, gross
negligence or wilful misconduct of the Rockpoint Preferred Holders.

 

Section 2.8                                   Offset.  Any existing or future
right of offset, claim or defense of the Partnership against any Rockpoint
Preferred Holders, or any other party, or against payment of the Recourse
Obligations, whether such right of offset, claim or defense arises in connection
with the Recourse Obligations (or the transactions creating the Recourse
Obligations) or otherwise.

 

Section 2.9                                   Merger.  The reorganization,
merger or consolidation of the Partnership or any Responsible Party into or with
any other Person.

 

Section 2.10                            Preference.  Any payment by the
Partnership to the Rockpoint Preferred Holders is held to constitute a
preference under the Bankruptcy Code or for any reason the Rockpoint Preferred
Holders are required to refund such payment or pay such amount to the
Partnership or to any other Person, except if the Rockpoint Preferred Holders
agree in writing, or a court of competent jurisdiction determines, that any such
payment or amount is not owed by the Partnership.

 

Section 2.11                            Other Actions Taken or Omitted.  Any
other action taken by any Person or omitted to be taken with respect to the
Transaction Documents, the Recourse Obligations or the security and collateral
therefor, whether or not such action or omission prejudices any Responsible
Party or increases the likelihood that any Responsible Party will be required to
pay the Recourse Obligations pursuant to the terms hereof, it being the
unambiguous and unequivocal intention of each Responsible Party that such
Responsible Party shall be obligated to pay the Recourse Obligations when due,
notwithstanding any occurrence, circumstance, event, action or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, which obligation shall be deemed satisfied
only upon the full and final payment and satisfaction of the Recourse
Obligations.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

To induce the Rockpoint Preferred Holders to enter into the Investment Agreement
and the Limited Partnership Agreement and to induce RP Investor I to provide the
Preferred Investment to the Partnership, each Responsible Party represents and
warrants to the Rockpoint Preferred Holders as follows:

 

Section 3.1                                   Benefit.  Such Responsible Party
is an Affiliate of the Partnership, is the owner of a direct or indirect
interest in the Partnership and has received, or will receive, direct or
indirect benefit from the making of this Agreement with respect to the Recourse
Obligations.

 

Section 3.2                                   Familiarity and Reliance.  Such
Responsible Party is familiar with, and has independently reviewed books and
records regarding, the financial condition of the Partnership; however, such
Responsible Party is not relying on such financial condition or any collateral
as an inducement to enter into this Agreement.

 

7

--------------------------------------------------------------------------------



 

Section 3.3                                   No Representation By the Rockpoint
Preferred Holders.  Neither the Rockpoint Preferred Holders nor any other party
has made any representation, warranty or statement to such Responsible Party in
order to induce such Responsible Party to execute this Agreement.

 

Section 3.4                                   Responsible Party’s Financial
Condition.  As of the date hereof, and after giving effect to this Agreement and
the contingent obligation evidenced hereby, such Responsible Party (a) is and
will be solvent, (b) has and will have assets which, fairly valued, exceed its
obligations, liabilities (including contingent liabilities) and debts, and
(c) has and will have property and assets sufficient to satisfy and repay its
obligations and liabilities, including the Recourse Obligations.

 

Section 3.5                                   Legality.  The execution, delivery
and performance by such Responsible Party of this Agreement and the consummation
of the transactions contemplated hereunder do not and will not contravene or
conflict with any law, statute or regulation whatsoever to which such
Responsible Party is subject, or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under, or result in
the breach of, any indenture, mortgage, charge, lien, contract, agreement or
other instrument to which such Responsible Party is a party or which may be
applicable to such Responsible Party.  This Agreement is a legal and binding
obligation of such Responsible Party and is enforceable against such Responsible
Party in accordance with its terms, except as limited by bankruptcy, insolvency
or other laws of general application relating to the enforcement of creditors’
rights.

 

Section 3.6                                   Litigation.  There is no action,
suit, proceeding or investigation pending or, to such Responsible Party’s
knowledge, threatened in writing against such Responsible Party in any court or
by or before any other governmental authority that, if adversely determined,
could reasonably be expected to materially and adversely affect the ability of
such Responsible Party to carry out the obligations contemplated by this
Agreement.

 

Section 3.7                                   Survival of Representations and
Warranties.  All representations and warranties made by such Responsible Party
herein shall survive the execution hereof.

 

ARTICLE 4
SUBORDINATION OF CERTAIN INDEBTEDNESS

 

Section 4.1                                   Subordination of All Responsible
Party Claims.  As used herein, the term “Responsible Party Claims” shall mean
all debts and liabilities of the Partnership to Responsible Party, whether such
debts and liabilities now exist or are hereafter incurred or arise, and whether
the obligations of the Partnership thereon be direct, contingent, primary,
secondary, several, joint and several, or otherwise, and irrespective of whether
such debts or liabilities be evidenced by note, contract, open account, or
otherwise, and irrespective of the Person or Persons in whose favor such debts
or liabilities may, at their inception, have been, or may hereafter be, created,
or the manner in which they have been, or may hereafter be, acquired by
Responsible Party other than such debts and liabilities arising from, or in
connection with, that certain Amended and Restated Discretionary Demand
Promissory Note, dated June 28, 2019, or that certain Amended and Restated
Shared Services Agreement, dated June 28, 2019.  The Responsible Party Claims
shall include, without limitation, all rights and claims of a Responsible Party
against the Partnership

 

8

--------------------------------------------------------------------------------



 

(arising as a result of subrogation or otherwise) as a result of a Responsible
Party’s payment of all or a portion of the Recourse Obligations.  So long as any
portion of the Preferred Interests of the Rockpoint Preferred Holders or the
Recourse Obligations remain outstanding, a Responsible Party shall not receive
or collect, directly or indirectly, from the Partnership or any other Person any
amount upon the Responsible Party Claims.

 

Section 4.2                                   Claims in Bankruptcy.  In the
event of any receivership, bankruptcy, reorganization, arrangement, debtor’s
relief or other insolvency proceeding involving Responsible Party as a debtor,
the Rockpoint Preferred Holders shall have the right to prove its claim in any
such proceeding so as to establish its rights hereunder and receive directly
from the receiver, trustee or other court custodian dividends and payments which
would otherwise be payable upon Responsible Party Claims.  Should the Rockpoint
Preferred Holders receive, for application against the Recourse Obligations, any
dividend or payment which is otherwise payable to Responsible Party and which,
as between the Partnership and any Responsible Party, shall constitute a credit
against the Responsible Party Claims, then, upon payment to the Rockpoint
Preferred Holders in full of the Recourse Obligations, Responsible Party shall
become subrogated to the rights of the Rockpoint Preferred Holders to the extent
that such payments to the Rockpoint Preferred Holders on the Responsible Party
Claims have contributed toward the liquidation of the Recourse Obligations, and
such subrogation shall be with respect to that proportion of the Recourse
Obligations which would have been unpaid if the Rockpoint Preferred Holders have
not received dividends or payments upon the Responsible Party Claims.

 

Section 4.3                                   Payments Held for the Benefit of
Rockpoint Preferred Holders.  Notwithstanding anything to the contrary contained
in this Agreement, in the event that a Responsible Party should receive any
funds, payments, claims and/or distributions which are prohibited by this
Agreement, such Responsible Party agrees to hold for the benefit of the
Rockpoint Preferred Holders an amount equal to the amount of all funds,
payments, claims and/or distributions so received, and agrees that it shall have
absolutely no dominion over the amount of such funds, payments, claims and/or
distributions so received except to pay such funds, payments, claims and/or
distributions promptly to the Rockpoint Preferred Holders, and such Responsible
Party covenants promptly to pay the same to the Rockpoint Preferred Holders.

 

ARTICLE 5
MISCELLANEOUS

 

Section 5.1                                   Waiver.  No failure to exercise,
and no delay in exercising, on the part of the Rockpoint Preferred Holders, any
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right.  The rights of the Rockpoint Preferred Holders
hereunder shall be in addition to all other rights provided by law.  No
modification or waiver of any provision of this Agreement, nor any consent to
any departure therefrom, shall be effective unless in writing and no such
consent or waiver shall extend beyond the particular case and purpose involved. 
No notice or demand given in any case shall constitute a waiver of the right to
take other action in the same, similar or other instances without such notice or
demand.

 

Section 5.2                                   Notices.  All notices, demands,
requests, consents, approvals or other communications (any of the foregoing, a
“Notice”) required, permitted or desired to be given

 

9

--------------------------------------------------------------------------------



 

hereunder shall be in writing and shall be sent (i) by hand, (ii) by email;
provided, that such email is followed by delivery by overnight courier in
accordance with the following clause (iii) or (iii) by reputable overnight
courier, addressed to the party to be so notified at its address hereinafter set
forth, or to such other address as such party may hereafter specify in
accordance with the provisions of this Section 5.2.  Any Notice shall be deemed
to have been received:  (a) on the date of sending by email if sent during
business hours on a Business Day (otherwise on the next Business Day), (b) on
the date of delivery by hand if delivered during business hours on a Business
Day (otherwise on the next Business Day), and (c) on the next Business Day if
sent by an overnight commercial courier, in each case addressed to the parties
as follows:

 

If to the Rockpoint

Preferred Holders:                                              Rockpoint Growth
and Income Real Estate Fund II
500 Boylston Street, Suite 2100
Boston, MA 02116
Facsimile:  (617) 437-7011
E-mail:  pboney@rockpointgroup.com
jgoldman@rockpointgroup.com
Attention:  Paisley Boney
Joseph Goldman

 

And
to:                                                                                                      
Rockpoint Growth and Income Real Estate Fund II
Woodlawn Hall at Old Parkland
3953 Maple Avenue, Suite 300
Dallas, TX 75219
Facsimile:  (972) 934-8836
E-mail:  rhoyl@rockpointgroup.com
Attention:  Ron Hoyl

 

with a copy to:                                                              
Gibson, Dunn & Crutcher LLP
2029 Century Park East, Suite 4000
Los Angeles, CA 90067
Attention:  Jesse Sharf and Glenn R. Pollner
Email:  JSharf@gibsondunn.com and GPollner@gibsondunn.com

 

If to any Responsible

Party:                                                                                                              
c/o Mack-Cali Realty Corporation
Harborside 3, 210 Hudson Street, Suite 400
Jersey City, NJ 07311
Attention:  Gary Wagner, Esq., General Counsel and Secretary
Email:  gwagner@mack-cali.com

 

with a copy to:                                                              
Seyfarth Shaw LLP
620 Eighth Avenue
New York, New York 10018-1405
Attention:  Blake Hornick
Email:  bhornick@seyfarth.com

 

10

--------------------------------------------------------------------------------



 

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 5.2.  Notices shall be deemed to
have been given on the date set forth above, even if there is an inability to
actually deliver any Notice because of a changed address of which no Notice was
given or there is a rejection or refusal to accept any Notice offered for
delivery.  Notice for any party may be given by its respective counsel.

 

Section 5.3                                   Governing Law; Jurisdiction;
Service of Process.

 

(a)                                 THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE
PARTIES, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF
THE PARTIES WILL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES THAT
WOULD RESULT IN THE LAW OF ANOTHER JURISDICTION GOVERNING, EXCEPT TO THE EXTENT
PREEMPTED BY FEDERAL LAWS.  EACH RESPONSIBLE PARTY CONSENTS TO THE JURISDICTION
OF ANY FEDERAL OR STATE COURT WITHIN NEW YORK HAVING PROPER VENUE AND ALSO
CONSENT TO SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY NEW YORK OR FEDERAL
LAW.

 

(b)                                 ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST
ANY ROCKPOINT PREFERRED HOLDERS OR ANY RESPONSIBLE PARTY ARISING OUT OF OR
RELATING TO THIS AGREEMENT MAY BE INSTITUTED ANY FEDERAL OR STATE COURT IN THE
CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW, AND EACH RESPONSIBLE PARTY WAIVES ANY OBJECTIONS WHICH
IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY
SUCH SUIT, ACTION OR PROCEEDING, AND EACH PARTY HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING.  EACH RESPONSIBLE PARTY DOES HEREBY DESIGNATE AND APPOINT:

 

Seyfarth Shaw LLP

620 Eighth Avenue

New York, New York 10018-1405

Attention:  Blake Hornick

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND EACH RESPONSIBLE PARTY
AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN
NOTICE OF SAID SERVICE MAILED OR DELIVERED TO SUCH RESPONSIBLE PARTY IN THE
MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT

 

11

--------------------------------------------------------------------------------



 

EFFECTIVE SERVICE OF PROCESS UPON SUCH RESPONSIBLE PARTY IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK.  EACH RESPONSIBLE PARTY (I) SHALL
GIVE PROMPT NOTICE TO THE ROCKPOINT PREFERRED HOLDERS OF ANY CHANGED ADDRESS OF
ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME
DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK
(WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS
FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF
ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS
DISSOLVED WITHOUT LEAVING A SUCCESSOR.  NOTHING CONTAINED HEREIN SHALL AFFECT
THE RIGHT OF THE ROCKPOINT PREFERRED HOLDERS TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED
AGAINST ANY RESPONSIBLE PARTY IN ANY OTHER JURISDICTION.

 

Section 5.4                                   Invalid Provisions.  If any
provision of this Agreement is held to be illegal, invalid, or unenforceable
under present or future laws effective during the term of this Agreement, such
provision shall be fully severable and this Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part of this Agreement, and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance from this
Agreement, unless such continued effectiveness of this Agreement, as modified,
would be contrary to the basic understandings and intentions of the parties as
expressed herein.

 

Section 5.5                                   Amendments.  This Agreement may be
amended only by an instrument in writing executed by the party(ies) against whom
such amendment is sought to be enforced.

 

Section 5.6                                   Parties Bound; Assignment.  This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors, permitted assigns, heirs and legal
representatives.  The Rockpoint Preferred Holders shall have the right to assign
or transfer its rights under this Agreement in connection with any assignment of
Preferred Interests held by them and the Transaction Documents in accordance
with the Investment Agreement and the Limited Partnership Agreement.  Any
permitted assignee or transferee of the Rockpoint Preferred Holders shall be
entitled to all the benefits afforded to the Rockpoint Preferred Holders under
this Agreement.  No Responsible Party shall have the right to assign or transfer
its rights or obligations under this Agreement without the prior written consent
of the Rockpoint Preferred Holders, and any attempted assignment without such
consent shall be null and void.

 

Section 5.7                                   Headings.  Section headings are
for convenience of reference only and shall in no way affect the interpretation
of this Agreement.

 

Section 5.8                                   Recitals.  The recitals and
introductory paragraphs hereof are a part hereof, form a basis for this
Agreement and shall be considered prima facie evidence of the facts and
documents referred to therein.

 

12

--------------------------------------------------------------------------------



 

Section 5.9                                   Counterparts.  To facilitate
execution, this Agreement may be executed in as many counterparts as may be
convenient or required.  It shall not be necessary that the signature of, or on
behalf of, each party, or that the signature of all persons required to bind any
party, appear on each counterpart.  All counterparts shall collectively
constitute a single instrument.  It shall not be necessary in making proof of
this Agreement to produce or account for more than a single counterpart
containing the respective signatures of, or on behalf of, each of the parties
hereto.  Any signature page to any counterpart may be detached from such
counterpart without impairing the legal effect of the signatures thereon and
thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.

 

Section 5.10                            Rights and Remedies.  If any Responsible
Party becomes liable for any amounts owing by the Partnership to the Rockpoint
Preferred Holders, in respect of the Preferred Interests held by them or
otherwise, other than under this Agreement, such liability shall not be in any
manner impaired or affected hereby and the rights of the Rockpoint Preferred
Holders hereunder shall be cumulative of any and all other rights that the
Rockpoint Preferred Holders may ever have against such Responsible Party.  The
exercise by the Rockpoint Preferred Holders of any right or remedy hereunder or
under any other instrument, or at law or in equity, shall not preclude the
concurrent or subsequent exercise of any other right or remedy.

 

Section 5.11                            Entirety.  THIS AGREEMENT EMBODIES THE
FINAL, ENTIRE AGREEMENT OF EACH RESPONSIBLE PARTY AND THE ROCKPOINT PREFERRED
HOLDERS WITH RESPECT TO SUCH RESPONSIBLE PARTY’S GUARANTY OF THE RECOURSE
OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF (INCLUDING THAT CERTAIN RECOURSE AGREEMENT DATED AS OF
MARCH 10, 2017).  THIS AGREEMENT IS INTENDED BY EACH RESPONSIBLE PARTY AND THE
ROCKPOINT PREFERRED HOLDERS AS A FINAL AND COMPLETE EXPRESSION OF THE TERMS OF
THIS AGREEMENT, AND NO COURSE OF DEALING BETWEEN ANY RESPONSIBLE PARTY AND THE
ROCKPOINT PREFERRED HOLDERS, NO COURSE OF PERFORMANCE, NO TRADE PRACTICES AND NO
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE USED TO CONTRADICT, VARY,
SUPPLEMENT OR MODIFY ANY TERM OF THIS AGREEMENT.  THERE ARE NO ORAL AGREEMENTS
BETWEEN RESPONSIBLE PARTY AND THE ROCKPOINT PREFERRED HOLDERS WITH RESPECT TO
THIS AGREEMENT.

 

Section 5.12                            Waiver of Right To Trial By Jury.  EACH
RESPONSIBLE PARTY AND THE ROCKPOINT PREFERRED HOLDERS HEREBY AGREE NOT TO ELECT
A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THIS AGREEMENT OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION
ARISING IN CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY THE ROCKPOINT PREFERRED HOLDERS

 

13

--------------------------------------------------------------------------------



 

AND EACH RESPONSIBLE PARTY AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE.  EACH RESPONSIBLE PARTY AND THE ROCKPOINT PREFERRED HOLDERS ARE HEREBY
AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER.

 

Section 5.13                            Cooperation.  Each Responsible Party
acknowledges that the Rockpoint Preferred Holders and their successors and
assigns may Transfer all or any portion of their Preferred Interests, or one or
more interests therein, to investors in accordance with the Limited Partnership
Agreement (the transactions thereby referred to are hereinafter each referred to
as “Secondary Market Transaction”).  Each Responsible Party shall, at no
material cost to such Responsible Party, cooperate with the Rockpoint Preferred
Holders in effecting any such Secondary Market Transaction and shall provide (or
cause the Partnership to provide) such information and materials as may be
reasonably required or necessary.

 

Section 5.14                            Gender; Number; General Definitions. 
Unless the context clearly indicates a contrary intent or unless otherwise
specifically provided herein, (a) words used in this Agreement may be used
interchangeably in the singular or plural form, (b) any pronouns used herein
shall include the corresponding masculine, feminine or neuter forms, (c) the
word “including” means “including but not limited to,” (d) the words “hereof,”
“herein,” and “hereunder,” and words of similar import when used in this
Agreement refer to this Agreement as a whole and not to any particular
provisions, (e) the word “Controlled Affiliates” means, as to any Person, any
other Person that (i) is in Control of, is Controlled by, or is under common
ownership or Control with such Person, (ii) is a director or officer of such
Person or of an Affiliate of such Person, or (iii) is the spouse, issue, or
parent of such Person or an Affiliate of such Person, (f) the word “Partnership”
means “Partnership and any subsequent owner or owners of the Subsidiaries or any
part thereof or interest therein,” (g) the word “Rockpoint Preferred Holders”
means “the Rockpoint Preferred Holders and any subsequent holder of the
Preferred Interests currently held or hereafter acquired by them pursuant to the
terms of the Limited Partnership Agreement, (h) the word “Property” includes any
portion of any Property and any interest therein, and (i) the phrases
“attorneys’ fees,” “legal fees,” and “counsel fees” include any and all
reasonable out-of-pocket attorneys’, paralegal and law clerk fees and
disbursements, including fees and disbursements at the pre-trial, trial, and
appellate levels, incurred or paid by the Rockpoint Preferred Holders in
protecting or enforcing their respective rights hereunder.

 

Section 5.15                            Joint and Several.  The obligations and
liabilities of each person or entity comprising the Responsible Parties
hereunder are joint and several.

 

[NO FURTHER TEXT ON THIS PAGE]

 

14

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each Responsible Party has executed this Agreement as of the
day and year first above written.

 

 

RESPONSIBLE PARTIES:

 

 

 

MACK-CALI REALTY CORPORATION, a Maryland corporation

 

 

 

 

 

 

By:

/s/ Gary T. Wagner

 

Name:

Gary T. Wagner

 

Title:

General Counsel and Secretary

 

 

 

 

 

 

 

MACK-CALI REALTY, L.P., a Delaware limited partnership

 

 

 

By:

MACK-CALI REALTY

 

 

CORPORATION, a Maryland corporation, its general partner

 

 

 

 

 

 

 

 

By:

/s/ Gary T. Wagner

 

 

Name:

Gary T. Wagner

 

 

Title:

General Counsel and Secretary

 

 

 

 

ROSELAND RESIDENTIAL TRUST, a Maryland real estate investment trust

 

 

 

 

 

 

 

By:

/s/ Gary T. Wagner

 

Name:

Gary T. Wagner

 

Title:

General Counsel and Secretary

 

SIGNATURE PAGE TO AMENDED AND RESTATED RECOURSE AGREEMENT

 

--------------------------------------------------------------------------------



 

 

RPIIA-RLA AGGREGATOR, L.L.C., a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Ron J. Hoyl

 

Name:

Ron J. Hoyl

 

Title:

Vice President

 

 

 

 

 

RPIIA-RLB, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Ron J. Hoyl

 

Name:

Ron J. Hoyl

 

Title:

Vice President

 

SIGNATURE PAGE TO AMENDED AND RESTATED RECOURSE AGREEMENT

 

--------------------------------------------------------------------------------